COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 PAY AND SAVE, INC. D/B/A BIG 8                '
 FOOD STORES,                                                 No. 08-12-00357-CV
                                               '
                            Appellant,                           Appeal from the
                                               '
 v.                                                            210th District Court
                                               '
 COSME RAUL MARTINEZ,                                       of El Paso County, Texas
                                               '
                           Appellee.           '                (TC# 2011-1668)




                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until June 30, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Gary Bellair, the Appellant’s Attorney, prepare the

Appellant’s brief and forward the same to this Court on or before June 30, 2013.

       IT IS SO ORDERED this 26th day of June, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.